Title: From John B. Richeson to University of Virginia Board of Visitors, 10 December 1825
From: Richeson, John B.
To: University of Virginia Board of Visitors

To the Rector and Visitors of the University of Virginia,  Gentlemen,University of Virginia,
Decr 10th, 1825Having a desire to establish a Reading–Room the ensuing year in the University, I respectfully solicit your attention to the subject—Should it meet with your approbation and I be allowed the privilege of keeping it, it shall be furnished with the best political, agricultural, and periodical papers published in the United States—And I pledge myself to conduct it according to the regulations your wisdom may dictate.It would ill become me to presume to point out to you the advantages of such an establishment to the Students of this Institution; the gratification and amusement it would afford them in their leisure hours to obtain the earliest information from all quarters; but allow me to state that it is the wish of a number of those who are here at present, and considered desirable by the Faculty of Professors. Should the above proposition meet with your consent, I have to ask the favor to be allowed the liberty of keeping it in one of the public rooms now vacant.The price to subscribers will be five dollars per annum paid in advance, and the subscription will be confined to the Students of the University and those residing within its precincts.As I have been heretofore engaged in active employment my duties as Hotel-Keeper, will leave me sufficient time to devote to the room between the victualing hours of my boarders.With sentiments of the highest respect, I have the honor to be, your obt servtJohn B. Richeson.